Opinion by
Mb. Justice McCollum,
The contract between the plaintiff and the defendant was for the term of three years from the 1st of June, 1894. It constituted the former sole agent for the sale of certain goods of the latter within the territory defined by it. The compensation fixed for the services to be rendered was a commission of ten per cent on the amount of the sales. On September 30, 1895, the defendant mailed a notice to the plaintiff of its intention to annul the contract on November 1, which notice was received by the plaintiff on October 2. This intention was carried out in accordance with the notice. During the seventeen months in which the contract was in force the sales amounted to $21,818.17, the commissions to $2,181.82, and the business was increasing.
This suit was brought for the damages the plaintiff sustained by the defendant’s annulment or breach of the contract. It resulted on the trial in the court below in a verdict for the plaintiff, and from the judgment entered thereon this appeal *40was taken by the defendant. The questions to be considered on the appeal are whether there was error in the refusal of the defendant’s first point, and if there was not, whether there was error in the instructions in regard to damages. An affirmance of the point in question would have involved a holding by the > court that the annulment of the contract was justified by the conduct of the plaintiff. The evidence did not warrant the ruling called for by the point. It raised a question for the determination of the jury which was fairly submitted to them by the court.
We are not convinced of any error in the answers of the court to the defendant’s third and fourth points. We do not think that the portion, of the third point which the court refused to affirm presented a measure of damages adapted to the ease. Commissions earned before November 1, 1895, are not damages arising from the rescission or breach of the contract, and they are not claimed in this suit. The evidence referred to in the fourth point was competent. It related to the business done by the plaintiff under the contract and to the business done by the defendant’s agent in the same district after the annulment of it. It was evidence for the consideration of the jury in ascertaining the value of the contract at the time the defendant wrongful^ annulled it. The attention of the jury was directed to all the elements affecting its value and they were instructed that if they found the defendant was not justified in breaking it, the plaintiff was entitled to recover the value of it at the time of the breach. The instructions were clear and impartial, and the defendant has no cause to complain of them, unless it appears that the court erred in holding that the value of the contract was the true measure of the plaintiff’s damages. The sole contention of the defendant as to the measure of damage is expressed in the portion of the third point to which reference has already been made. It. is a contention which practically denies any liability of the defendant to the plaintiff for damages arising from the breach of the contract. No decision of this Court or of any other court in Pennsylvania has been cited to sustain it. Four decisions of the courts of other states are referred to, but it is not clear that they are appliable to the casé' at bar which appears to be distinguishable on its facts from the cases in which the decisions were made.
*41Reiter v. Morton, 96 Pa. 229 was an action brought by one of two partners upon articles of partnership to recover damages for the wrongful dissolution of the partnership by the defendant, and it was held competent in estimating the value of the contract, as a measure of damages, to show the actual condition and situation of the business and assets of the firm, together with proof as to the actual results accomplished in the business before the breach, the true measure being what the interest of the party aggrieved would sell for. This was the measure applied to the case in hand. The evidence affecting the value of the contract as a measure of damage was of the same nature, and admitted for the same purpose, in each case. The evidence in the case at bar did not relate to conjectural or speculative profits, but to the amount of business done, and it showed, as we have already seen, that it was ah increasing and prosperous business while the contract was in force. It also showed that within the territory designated by the contract there was a regular and increasing demand for the goods of the defendant which the plaintiff was authorized by the contract to sell. Without further elaboration of the subject our conclusion is that the learned judge of the court below did not err in the instructions as to the measure of damages.
All the assignments are overruled and the judgment is affirmed.